Fourth Court of Appeals
                                       San Antonio, Texas
                                             January 30, 2019

                                           No. 04-19-00041-CR

                                          IN RE Jose MEDINA

                                    Original Mandamus Proceeding 1

                                                  ORDER

         On January 21, 2019, relator filed a petition for writ of mandamus and a motion for leave
to file his petition. After considering the petition, this court concludes relator is not entitled to the
relief sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P.
52.8(a). We DENY as moot relator’s motion for leave to file a petition for writ of mandamus
because a motion for leave is not required for a petition filed in an intermediate appellate court.
See TEX. R. APP. P. 52.1.

        It is so ORDERED on January 30, 2019.


                                                                    _____________________________
                                                                    Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of January, 2019.

                                                                    _____________________________
                                                                    Keith E. Hottle, Clerk of Court




1
  This proceeding arises out of Cause No. 2010-CR-1086-W1, styled The State of Texas v. Jose Medina, pending in
the 226th Judicial District Court, Bexar County, Texas, the Honorable Sid L. Harle presiding.